 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDPeter Kiewit Sons' Co. and South Prairie ConstructionCo.andInternationalUnion of Operating Engi-neers, Local No. 627,AFL-CIO. Case 16-CA-4826October 24, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn January 31, 1973, Administrative Law JudgeNancy M. Sherman issued the attached Decision inthis proceeding. Thereafter, Respondent Peter KiewitSons' Co. filed exceptions, Respondent South PrairieConstruction Co. filed exceptions and a supportingbrief, and the Charging Party filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.Respondent South Prairie Construction Co., hereincalled South -Prairie, and Respondent Peter KiewitSons' Co., herein called Kiewit, are separate corporatesubsidiaries of Peter Kiewit Sons', Inc., herein calledInc. For a substantial number of years, Kiewit hasbeen engaged in construction activity, including high-way construction, in Oklahoma. It was the only high-way contractor in Oklahoma to have signed a unioncontract and its wage costs were higher than those ofitscompetitors. Because of this disparity in costs,which made Kiewit not sufficiently competitive withnonunion contractors, Inc. determined that SouthPrairie, which was a nonunion contractor engaged inconstruction work outside Oklahoma, should be acti-vated in Oklahoma to compete on equal terms withnonunion contractors. About March 1, 1972, SouthPrairie began doing business in Oklahoma as a high-way contractor. South Prairie has never signed anycollective-bargaining contract with the Union, norhave its employees ever selected the Union as their'bargaining representative. Nevertheless, the Adminis-trative Law Judge found that by refusing to applyKiewit's contract with the Union to South Prairie'semployees, Respondents violated Section 8(a)(5) and(1) of the Act.It is not uncommon in the construction industry forthe same interests to have two separate organizations,one to handle contracts performed under union con-ditions and the other under nonunion conditions. TheBoard has recognized this fact by refusing to includethe employees of a nonunion company in the samebargaining unit with those of a union company con-trolled by the same interests,' and by refusing to re-quire the nonunion company to recognize thebargaining representative of the union company's em-ployees or to apply the collective-bargaining contractwith the latter to its own employees .2A company which has not agreed to be bound bythe collective-bargaining contract of another compa-ny may nevertheless be held to that contract if it is analter egoof the signing company or if it may be saidto constitute a single employer with that company.There is no contention that South Prairie is analteregofor Kiewit. South Prairie's potential liability underthe Kiewit contract therefore must turn on the issueof whether the two companies constitute a single em-ployer ,for collective-bargaining purposes. In makingthis determination, consideration is given to the factthat the two companies are wholly owned subsidiariesof Inc. and are engaged in related businesses. Howev-er, these factors are not controlling. As recently statedin theGerace Constructioncase:3A critical4actor in determining whether sepa-rate legal entities operate as a single employingenterprise is the degree of common control oflabor relations policies. Thus, the Board hasfound common ownership not determinativewhere requisite common control was not shown,and the Board has held with court approval thatsuch common control must be actual or active, asdistinguished from potential control. [Citationsomitted.]In the present case, South Prairie and Kiewit areseparate legal entities which have operated as separateenterprises for a great many years preceding the pre-sent dispute. They have separate accounting records,separate bank accounts, and different officers. Theyhave separate offices in Oklahoma with separate tele-phone numbers, and separate Oklahoma area supervi-sors with separate supporting office staffs. Neither hasever subcontracted work to the other. Each companysubmits, separate job bids, although they do not bidagainst each other. Each company has a different dol-larmaximum fixed by the Oklahoma State HighwayDepartment for work which it may undertake. Em-ployees on Kiewit's payroll receive the wages andbenefits called for by the union contract; employeesof South Prairie receive lower wages and no benefits.Although Inc. determined that South Prairie wouldiCentral New Mexico Chapter, National Electrical ContractorsAssociation,'Inc,152 NLRB 16042Gerace Construction, Inc., 193 NLRB 645, FrankN.SnuthAssociates,Inc.,194 NLRB 212.3Gerace Construction Inc, supra, 645206 NLRB No. 66 PETER KIEWIT SONS' CO.operate on a nonunion basis, South Prairie's laborpolicy determinations within that framework are setby South Prairie's president, whereas Kiewit's laborpolicies are determined by an official of Inc.,;In view of the foregoing, we find that South Prairieand Kiewit are separate employers under the Act andthat the employees of each constitute a separate bar-gaining Unit .4 Accordingly,, we further find that Re-spondents had no obligation to recognize the Unionas the bargaining representative of South Prairie's em-ployees or extend the terms of the Union's agreementwith Kiewit to South Prairie's employees. For thisreason, we shall dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.4 Gerace Construction, Inc.,193 NLRB 645;Frank N Smith Associates,Inc.,194 NLRB 212. The Administrative Law Judge's attempt to distinguishthese cases is not persuasive. The decision inGeracedid not turn on the datewhen the bargaining agreement was executed with respect to the date onwhich the nonunion corporation was formed,but on the critical fact thatdespite the formation of the nonunion corporation by the controlling stock-holder of the union corporation, actual control of the labor relations of theformer, as distinguished from potential control, was vested in the nonunioncorporation's own officers. On this basis, the Board found that the twocorporations constitute separate employers similarly, inSmith Associatesthenonunion corporation was formed by the persons in control of the unioncorporation "in order to negotiate for or bid on jobs as an open shop."Despite this frank admission of the purpose in the formation of the nonunioncorporation, the Board adopted the Trial Examiner's finding that the nonun-ion corporation was a separate employer which was not required to adhereto the terms of the collective-bargaining contracts of its sister corporation.DECISIONSTATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge: This pro-ceeding heard at Oklahoma City, Oklahoma, on October 11and 12, 1972, pursuant to a charge filed on June 20, 1972,and a complaint issued on September 6, 1972, presents thequestion of whether Respondents violated Section 8(a)(5)and (1) of the National Labor Relations Act, as amended,by their refusal to apply to employees on the payroll ofRespondent South Pacific Construction Co. (herein "SouthPrairie") the terms and conditions of a contract executed byRespondent Peter Kiewit Sons' Co. (herein "Peter Kiewit")and the Charging Party (herein "Local 627").Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs filed bytheGeneral Counsel, Peter Kiewit, and South Prairie, I,make the following:FINDINGS OF FACT1. JURISDICTION563Respondents are Nebraska corporations which are en-gaged in the general construction business throughout theUnited States and, more specifically,in the construction ofhighways in the State of Oklahoma.During the 12-monthperiod preceding the issuance of the complaint,a represen-tative period,each Respondent made purchases valued inexcess of $50,000 from outside Oklahoma which it causedto be shippeddirectlyto its operations in Oklahoma. I findthat, as Respondents concede,Respondents are each en-gaged in commerce within the meaning ofthe Act,and thatexercising jurisdiction over the operations of each will effec-tuate the policiesof the Act.InternationalUnionnof Operating Engineers,Local No.627, AFL-CIO, isa labor organization within the meaningof Section2(5) of the Act.IITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt all times material hereto, Peter Kiewit has been anemployer engaged primarily in the building and' construc-tion industry within the meaning of Section 8(f) of the Act,'and Local 627 has been a labor organization of which build-ing and construction employees are members within themeaning of Section 8(f). Local 627 has represented PeterKiewit's employees continuously since 1960, 12 years beforethe alleged unfair labor practices herein.' Robert H. Doyle(PeterKiewit's counsel at the hearing) and Gerald Ellis(Local 627's business representative, who represented it atthe hearing) stated on the record that the initial agreementhad been negotiated under Section 8(f). However, at alltimes since 1960, including the, time during which the partiesnegotiated and executed the most recent agreement (effec-tive by its terms between July 1970 and June 1973), PeterKiewit has continuously had on its payroll employees repre-sented by Local 627. The testimony fails to show the num-ber of bargaining agreements to which Peter Kiewit andLocal 627 have been parties since 1960;3 but it establishesthat as to highway work, the kind of work involved here,there were at least two prior to the execution of the 1970-1973 agreement .4 Peter Kiewit attempted to comply with atleast the agreement preceding the 1970-1973 agreement,iThis provision is quoted and discussed at lengthinfra,see. II,E,la.2 This finding is based on the uncontradicted and credited testimony ofGerald Ellis, Local 627's business manager, on redirectexamination. Histestimony in this respect is to some extent corroborated by the testimony ofJ.M Darveau (Peter Kiewit's area manager between 1960 and March 1972),and is consistent with record statements by Peter Kiewit's attorney, RobertH. Doyle.3Doyle and Ellis stated on the recordthat sincethe execution of theoriginal agreement, the parties have periodically renegotiatedtheir agree-ments.4 Richard L. Coyne, Peter Kiewit's vice president, testified that "originally,as I remember years ago, the agreement we had initially covered only high-way work." Ellis testified that the 1970-1973 agreement, which covers bothhighway construction work and heavy construction work, replaced two expir-ing agreements covering such work separately. 564DECISIONSOF NATIONALLABOR RELATIONS BOARDand also the latter agreement with respect to employees onits payroll.-Both the 1970 agreement and its immediate pre-decessors included a provision requiring employees to joinor remain members of Local 627 as a condition of keepingtheir jobs. Local 627 never advised Peter Kiewit that anyemployees had failed to comply with such provisions andshould be discharged for that reason.In May or June of 1970, J. M. Darveau, who was thenPeter Kiewit's area manager and was representing it duringthe negotiations which culminated in the 1970-1973 con-tract, told Local 627 that if it did not get more contractorssigned to the collective-bargaining agreement Peter Kiewitwas going to quit bidding work in Oklahoma and leave theState.' Darveau had made similar remarks to Ellis on previ-ous occasions. Darveau testified that if Ellis did not organ-ize other contractors, Peter Kiewit would feel forced to getout of Oklahoma because it would be paying higher wagesthan its competitors, and that he wanted Ellis to bring PeterKiewit's competitors up to Peter Kiewit's wage scale.B. South Prairie Starts to Bid for -Highway ConstructionWork in OklahomaDarveau (who was Peter Kiewit's area manager between1960 and March 1, 1972) testified that so far as he knew,Peter Kiewit operates strictly union jobs. He further testi-fied that so far as he knew, Peter Kiewit was the only unionhighway contractor in Oklahoma, and ,that it was difficultfor Peter Kiewitto bid against nonunion companies. On adate not-fixed -by the record, Darveau complained to PeterKiewit's board of directors that because the wages and ben-efits required by Peter Kiewit's collective-bargaining agree-ment were higher than those .paid by competitors, PeterKiewit could not competitively bid on highway contracts inOklahoma. Darveau suggested to Peter Kiewit Sons', Inc.(sometimes referred to herein and in the record as "Inc."),which owns all the stock of Respondent Peter Kiewit Sons'Co., that a nonunion company should be brought in.Thereafter the matter was discussed by Inc.'s board ofdirectors, who decided to accept Darveau's suggestion tosend in a nonunion company. Richard L. Coyne, who is avice president of Peter Kiewit and a director of Inc., credi-bly testified that Inc.'s board of directors made this decisionbecause:... we felt that Peter Kiewit Sons', Inc., Co. with theunion agreement and the wages and conditions, wasunable to continue to compete successfully in the,Stateand that if we were going to stay in business in the Stateitprobably would have to be with a company thatwasn't burdened by the union agreement . . . We hadto find a company that could come into the State andnot have the burdens of the contract and get the work.The company so selected was Respondent South Prairie,aNebraska corporation which, like Respondent PeterKiewit, is a wholly owned subsidiary of Inc. At that time5 This finding is based on Ellis' credited testimony. On the basis of thewitnesses' demeanor, I do not credit Darveau's testimony that he referredonly to highway contractors.South Prairie, which had been incorporated in 1944 under.a different name, was performing essentially the same kindof work (heavy and highway construction) as Peter Kiewitin several other States, but was not performing any work in,Oklahoma. Darveau testified that so far as he knew, SouthPrairie operated and operates strictly nonunion jobs. Whenasked why South Prairie was activated in Oklahoma, Dar-veau testified, "We activated it to be competitive with ourcompetitors." He further testified that when Inc. activatedSouth Prairie it was designed to compete against the nonun-ion highway contractors and that the motivating factor thatbrought South Prairie into Oklahoma was that Peter Kiewitallegedly could not competitively bid on contracts in Okla-homa; "our competitors were several cents or quite a littlebit below us on the salaries they were paying, 50 cents or adollar an hour than what we were paying."Between January 1, 1971, and November 23, 1971,6 PeterKiewit bid on 35 jobs for the Oklahoma State HighwayDepartment 7 and was the low bidder on 4, the last of whichit obtained on November 23, 1971 s Pursuant to an applica-tion dated November 29, 1971, for a "Certification ofDomestication," on December 10, 1971, South Prairie re-ceived a certificate of authority from the State of Oklahomato transact business in that State. In January or February1972, South Prairie submitted to the Oklahoma State High-way Department the financial statement required of con-tractors who wish to qualify for highway department work.9Thereafter, South Prairie bid on 5 to 10 percent of the workoffered by that department. Thus, between February 25,1972, and June 23, 1972, South Prairie bid on 4 jobs withthe Oklahoma State Highway Department, but obtainednone of them. On June 20, 1972, South Prairie submittedbids on 4 of the 5 jobs let that day by the Oklahoma Turn-pike Authorit , amounting to $4 or $5 million, but obtainednone of them Because all the stock in both Peter Kiewit andSouth Prairie is owned by a single entity, under Oklahomalaw South Prairie's action in bidding on these 8 jobs fore-closed Peter Kiewit from doing so]Moreover, Peter Kiewit6 The various highway department jobs bid for and obtained by Respon-dents during 1971 and 1972 are set forth in Peter Kiewit's Exh. I and in SouthPrairie's Exh. 1. It is not clear from these exhibits whether the listed datesare the dates on which bids were submitted or the somewhat later dates onwhich the contracts were let. As the difference does not appear significant,Ihave assumed in my findings that these dates coincide.Peter Kiewit's Exh. 1 contains an obvious error in connection with theWashita Countyjob on which Cornell was assertedly the low bidder. Accord-ing to the exhibit, Peter Kiewit's bid was less than half of Cornea's. Myfindings assume that Cornell was the low bidder and that thetwo bids wereinterchanged.7 During 1971, Peter Kiewit bid on about 10 percent of the jobs that thehighway department had.Three of these four were among the five biggest lobs for which it bid. Ofthe remaining 34 jobs, Empire was the low bidder on 11, H. D. Youngmanon 4; Evans S Throop and McConnell on 3 each, JOB, Cornell, Chas.Cohen, and Broce on 2 each; and five other-firms on I each. Of these 13 rivalbidders, only 1 (Empire) obtained contracts totalling more (by about 20percent) than those obtained by Peter Kiewit. Peter Kiewtt obtained con-tracts totalling about 40 percent more than the third ranking bidder (Young-man).9 As a practical matter, a contractor who has been accepted by the Oklaho-ma StateHighway Department as eligible to bid on its contracts will also beaccepted by the Oklahoma Turnpike Authority as eligible to bid on contractslet by it. However, a contractor's eligibility to bid on Federal or privatehighway contracts in Oklahoma is not affected by his status as a bidder withthe Oklahoma State Highway Department PETER KIEWIT SONS' CO.565in effect disqualified itself from bidding on any highwaydepartment or turnpike authority contracts between May1972 and July 5, 1972.10Peter Kiewit submitted no bids for state highway depart-ment work between South Prairie's application for authorityto do business in Oklahoma (filed on November 29, 1971)and July 23, 1972. Between that date and October 1, 1972,it bid on three Highway Department jobs, but received noneof them(infra,In. 46). Between these same dates, SouthPrairie also bid on three Highway Department jobs. SouthPrairie was the successful bidder on one of these jobs, whichis one of the largest in highway department history. PeterKiewit could perform this job and was qualified to do it. Atthe time of the hearing, South Prairie had not yet begunwork on this job. However, prior to the hearing it had per-formed work on several Oklahoma highway jobs as a sub-contractor (seeinfra,sec. II,D,3).C. Respondents' Refusal to Apply to the Employees onSouth Prairie's Payroll the Bargaining Agreement Executedby Local 627 and Peter KiewitIn March 1972, Gerald Ellis (Local 627's business agent)complained to Richard L. Coyne (a vice president of PeterKiewit and a director of Inc.) that Peter Kiewit had broughtSouth Prairie into Oklahoma to start bidding on highwaywork, and that he "believed" that South Prairie was "con-trolled by Peter Kiewit Sons' Company." Ellis expressed theview that such action was "circumventing of our collectivebargaining agreement." Coyne replied that he "wasn'taware ofanypart of it. He wasn't aware of South Prairie." 11Coyne stated that he would "check into it" and call Ellisback. However Coyne never did call Ellis back. Ellis alsomade a number of attempts to telephone Attorney RobertDoyle, who had participated in negotiating and had signedthe contract executed by Peter Kiewit and Local 627, andfinally reached him in Omaha on March 29. Doyle statedthat he was no longer labor relations man for Peter Kiewitin Oklahoma. 12 Doyle stated that Local 627 would have totalk to the superintendents with any problems. Doyle told10 BecausePeter Kiewitwaslate in filing its 1971 financial report by a duedate extended to April 30, 1972, and failed to request a further extension,between May 1972 and July 5, 1972, it was not qualified to bid for statehighway department or turnpike authority work. The General Counsel sug-gests that Peter Kiewit's action in filing this report on July 5, 1972, wasprompted by the June 20, 1972, filing of the charge herein. However, PeterKiewit had filed its report late on other occasions, although the record failsto show whether it had ever previously been dropped from the prequalifiedbidders list upon failure to obtain additional extensions. Moreover, a con-tractor which has been dropped from the prequalified bidders list for failureto file a currentfinancialstatement can at any time requalify itself to bid forstate highway department and turnpike authority jobs simply by filing astatement, is not precluded from performing such contracts already let to it,and has not been affected in its ability to obtain certain other work inOklahoma(supra,In 9). Further, Peter Kiewit actually submitted a bid tothe highway department later in the same month in which it filed the report-its first bid since it had been dropped from the prequalified bidders list-andI see no reason to infer that this bid was a sham(infra,fn. 46). In view ofthis evidence, I decline to draw the inference suggested by the GeneralCounsel.11As previously noted, Coyne had admittedly participated in the decisionof Inc.'s board of directors to bring South Prairie into Oklahoma.12Doyle represented Peter Kiewit at the hearing herein, and filed a briefwith me on its behalf.Ellis that he was aware of South Prairie. Ellis told Doyle thathe thought Peter Kiewit controlled South Prairie. Doyle didnot deny this, but stated that he was not doing any laborrelations for Peter Kiewit in Oklahoma at that time.That same evening, Ellis telephoned Darveau, who hadbeen Peter Kiewit's Oklahoma area manager until March 1but then became South Prairie's president. Ellis complainedto Darveau that Peter Kiewit was attempting to circumventthe collective-bargaining agreement. Ellis asked Darveauwhat his capacity was with South Prairie; he replied that hewas the "head man" and that "Kiewit would continue towork union on their union jobs. But South Prairie had elect-ed to be non-union and do their work nonunion." Ellisasked whether Darveau was "the area manager like he hadbeen for Kiewit for the past eleven or twelve years"; Dar-veau stated in the affirmative that he was the area manager.Ellis asked Darveau to recognize Local 627, and to cover theSouth Prairie work with the Peter Kiewit bargaining agree-ment. Ellis also asked "what our problem was." Darveaureplied that "we didn't have any problem." Ellis askedwhether it was the wages. Darveau replied no, it was not thewages. Ellis asked "had we been guilty of some action thatwe weren't aware of that should be brought to our people'sattention?"Darveau said no, and repeated several timesthat "South Prairie had elected to be non-union." Ellis madeno claim that a majority of operating engineers on SouthPrairie's payroll wanted Local 627 to represent them.On April 18, 1972, Ellis chanced to encounter Doyle inaWashington, D.C., hotel lobby. At Ellis' request for adiscussion of the Oklahoma situation involving Peter Kiewitand South Prairie, the two men met later that afternoon. Atthismeeting, Doyle admitted that Peter Kiewit was a "con-trolling company of South Prairie," but stated that SouthPrairie was "going to work non-union." When Ellis askedwhy, Doyle replied that "he didn't make those decisions and... he wasn't in the labor relations in Oklahoma."13On June 16, 1972, Ellis directed the following letter toDoyle (at Peter Kiewit's Omaha office) and Darveau (as"Oklahoma Area Manager, South Prairie ConstructionCompany," in Oklahoma City):As you know, Local 627 of the International Unionof Operating Engineers has had a Collective Bargain-ing Agreement with Peter Kiewit Sons' Co., for theirhighway and related construction work in Oklahomaand has a current agreement providing for wages, hoursand conditions of employment for the Company's op-erating engineer employees.As you know also, South Prairie Construction Co. ofNebraska (formerly Cunningham-Kiewit Co.) recentlydomesticated in Oklahoma and started bidding andconstruction highway and related construction [sic].We have talked to Dick Coyne, General Counsel ofPeter Kiewit Sons' Co., about this matter who told mehe would call me back on the situation.My telephone conversation with Mr. Coyne was sev-eral weeks ago. He has not called me back to date.I have talked to Mr. Robert Doyle, Labor RelationsAttorney for Kiewit, who informed me that he does not13My findings as to the conversations between Ellis and Doyle are basedon Ellis' uncontradicted and credited testimony. Doyle appeared at the hear-ing on Peter Kiewit's behalf, but did not testify 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDhandle Oklahoma Labor Relations for Kiewit.I have talked to Joe Darveau who was Area Managerfor Kiewit in Oklahoma for the past several years. Heinformed me that he is now area Manager for SouthPrairie Construction Co. on their highway work in Ok-lahoma. I ask [sic] him to recognize the Peter KiewitSons' Company and Operating Engineers, Local 627,Highway Agreement which he refused.We respectfully submit that there is considerable in-dicia to indicate to our Local Union that the above twofirms are one employer within the meaning of LaborManagement Relations Act so far as the highway andrelated construction work in Oklahoma are concerned.Since we have had no response to our request tomake the South Prairie work come under the collectiveagreement or to bargain about the matter, we have noalternative except to institute action(s) under the appli-cable Labor Statutes.We stand ready to meet with you as requested earli-er.We have no alternative with the facts known to usexcept to take the position that the South Prairie High-way Construction work in Oklahoma is covered by thePeter Kiewit Sons' Co. and Operating Engineers Col-lective bargaining agreement.Ellis received no response to this letter. Four days afterhe sent it, on June 20, Local 627 filed the charge which gaverise to the instant proceeding. On the same date, O. W.Clark, who is the International representative of Local 627'sparent International,asked Darveau to sign an agreementfor South Prairie on Oklahoma highway work. Darveaureplied that he would not sign a contract, and that he in-tended to run South Prairie nonunion in the State of Okla-homa.South Prairie has its own set of books and its own bankaccount. Inc. performs accounting services for both PeterKiewit and South Prairie, and charges each company, a feetherefor which (inferentially) is collected by means of abookkeeping transaction.142.The nature of Respondents'businessAs statedsupra,both Respondents are engaged in theconstruction of highways in Oklahoma. As previouslyfound, under state law they 'cannot bid against each otherfor work to be performed by the state highway departmentor the state turnpike authority;15 and there is no evidencethat they have ever bid against each other for any job.Neither firm has ever subcontracted work to the other; norhas Peter Kiewit ever assigned any jobs or contracts toSouth Prairie. The Oklahoma State Highway Departmentdetermines for each firm on its prequalified bidders list thetotalamount of unperformed departmentcontracts towhich it may be a party at any one time. This amount isunaffected by the resources of a particular firm's parentcorporation, but is affected by whether the firm has hadprior experience with the department. The amount is over$5 million for Peter Kiewit (an amount which permits it tobid on any highway department contracts) and $15 millionfor South Prairie. An individual department contract of $6million is unusually large; but sometimes a contractor maybe required to bid on several projects as a unit, and thesemay run as high as $10 million (never as highas $15 mil-'lion).-3.Respondents' offices, staff,,and equipmentD. The Relationship Between PeterKiewit and South PrairieAs previously noted, all the stock in both Peter Kiewitand South Prairie is owned by Inc. Respondents had nocommon officers or directors at the time of the hearing inOctober 1972, but William H. Taylor-whom Darveau re-placed on March 1, 1972, as South Prairie's president, andwho was a director of South Prairieas late asNovember 29,1971-is Peter Kiewit's controller. Moreover, as late as Jan-uary 25, 1971, South Prairie's vice president was WalterScott, Jr. (who is Peter Kiewit's executive vice president anda member of its board of directors), and South Prairie'ssecretary was James L. Koley, who is Peter Kiewit's secre-tary. South Prairie's board of directors live in Omaha, Ne-braska, have the same set of offices in Omaha as PeterKiewit, and share with Peter Kiewit the use ofInc.'s tele-phone switchboard. Included among South Prairie's boardof directors is Omaha attorney Richard L. Waldron, who aslate as November 29, 1971, was South Prairie's secretary,and who prepared its articles of domestication (which Dar-veau took to the qualification office in the Oklahoma StateHighway Department while he was still Peter Kiewit's areamanager). Prior to March 1, 1972, Darveau had been PeterKiewit's area manager for 12 years and had been in itsemploy for 35 years; but he testified that since that date hehas done no work for Peter Kiewit.Since about March 1, 1972, South Prairie has been occu-pying the Oklahoma City office, and an adjacent storageyard, occupied by Peter Kiewit when Darveau was its areamanager.16 None of the four office personnel changed whenthe office changed hands. Thus, Darveau, who had been the"number one man in the office" for Peter Kiewit, becameSouth Prairie's president. He continued to prepare bids withthe assistance of the same engineer estimator,MyronBlume.17The individuals who had workedfor Peter Kiewitin the capacities of material engineer and secretary to Dar-veau now work in the same capacities on South Prairie's14 There is no evidence about how this fee compares with the amountwhich would be charged therefor by an independent firm15 If a contractor's interest in a particular job is aroused by the highwaydepartment's hsting of jobs to be let, the contractor requests the agency toissue him a "proposal"document on which his bid must be submitted. Whenthe contractor receives the "proposal"document, his name has already beenstamped thereon by the state agency,and no other contractor can submit abid on that"proposal" document.Peter Kiewit and South Prairie have neverrequested a "proposal"document for the same job From Darveau's ratherconfused testimony on the subject,I conclude that he was aware in advanceabout Peter Kiewit's intention to submit bids(although not the amounts) onsome statehighway department work in July and August 1972.16At the time of the hearing in October 1972, Peter Kiewit had just ac-quired a new office inOklahoma City.Between March 1 and that acquisition,Peter Kiewit had been using as an office a construction trailer which it hadinitially installed as a temporary office for an airport job, whose job superin-tendent under Darveau also became Peter Kiewit's acting area managerwhen Darveau became South Prairie'spresident.17Blume is alsoSouth Prairie's assistantsecretary. PETER KIEWIT SONS' CO.567payroll. The superintendent in charge of the storage yard(Harry Marshall) is the same individual who served in thatcapacity with Peter Kiewit. However, South Prairie has adifferent telephone number from that previously assigned toPeter Kiewit. South Prairie's Oklahoma City office is nowitsmain office, although South Prairie has field offices inother States.South Prairie hires its supervisory staff on a continuousbasis, rather than (as with rank-and-file employees) for aparticular job only. At the time of the hearing, a majorityof South Prairie's supervisors had been supervisors for PeterKiewit when Darveau was Peter Kiewit's area manager.Most of this group transferred between the two firms with-out any break in their employment. Supervisors who havemoved from Peter Kiewit to South Prairiecontinue, normal-ly, to serve in the same capacity, and continue to receive thesamesalaries and to be covered by the same insurance plan.A supervisor working for Peter Kiewitreceivespaycheckssigned by Peter Kiewit, and a supervisor who works forSouth Prairie receives paychecks signed by South Prairie;but paychecks for both firms are made out in Omaha on thesame pay machine. When Peter Kiewit lays off a supervisor,whoever is in charge of the Kiewit job lets South Prairieknow about his availability. If South Prairie wants to hirehim (as it usually does), 18 it calls him at home. Frequently,if not usually, the arrangements are made in advance. Onoccasion, a supervisor on a Peter Kiewit job which had justbeen completed, or who quit a Peter Kiewit job, applied forwork directly to Darveau, who testified, "The job was fin-ished that they were on. They didn't have any other job togo to. If I wanted to hire them I would hire them." 19 IfSouth Prairie has thus made arrangements to hire a PeterKiewit supervisor for a South Prairie job upon completionof his Peter Kiewit job, he is paid (by whom, does notappear) for travel time between jobs. However, if there is aninterval between such jobs, he receives neither a salary norinsurance benefits.No supervisors who had worked for South Prairie haveever been hired by Peter Kiewit. According to Darveau,"they have hever had the occasion to do it. If we werewithout work it could happen. It has just never come up."Employees on South Prairie's payroll are paid 50 cents to$1 an hour less than those on Peter Kiewit's payroll, and donot receive the health and welfare benefits enjoyed by thelatter.As is customary in the construction industry, SouthPrairie hires rank-and-file employees for a particular jobonly. There is little evidence of transfers of such employeesbetween Peter Kiewit's and South Prairie's payroll.At the time of the hearing, South Prairie had performedor was performing two major jobs in Oklahoma-a surfac-ing contract with Nineteenth Seed Company near Edmond18 I so infer from Darveau's testimony, as an adverse witness called by theGeneral Counsel, that "Some of [Peter Kiewit's laid off supervisors] are notrehired." Darveau was a close-mouthed witness who carefully gave minimalanswers to the General Counsel's questions.19Darveau testified that if he had not hired these supervisors, Peter Kiewitwould have either transferred them to a new job if one was available, or laidthem off. Because the thrust of Darveau's testimony was directed to applica-tions by Peter Kiewit supervisors on completed jobs, I infer that he hired fewor none who had quit a Peter Kiewit job before completing their functionthereon.(which was still in progress), and a subcontract with TulsaPaving in Tulsa (which had been completed)? With theexception noted below,21 all six of South Prairie's superviso-ry force on the Edmond job had previously worked for PeterKiewit 22Most of the equipment and supervisors, and a few of theemployees, used by South Prairie on the Tulsa Paving jobcame from a job performed by Peter Kiewit in Nowata.South Prairie's job superintendent on the Tulsa Paving job,Don Hurst, had served in this capacity for Peter Kiewit onthe Nowata job, and South Prairie paid him the same salaryhe had been receiving from Peter Kiewit. In November1971, Hurst described this Tulsa Paving job to Local 627'sbusiness representative,William Grant, as a job to be per-formed-by Peter Kiewit, and advised Grant that when PeterKiewit finished the Nowata job it would in turn be movingits crew and equipment to the Tulsa Paving job. When PeterKiewit had no more need for a "batch plant" crew at Nowa-ta, the concrete foreman, Brewer, told the crew to go downto South Prairie's Tulsa Paving job.23 Three members of thecrew (the fourth was not "interested") drove directly to theTulsa Paving job and began work there at about the samerate of pay, without applying therefor and without anybreak in employment.The Peter Kiewit equipment (including the "batchplant") used on the Tulsa Paving job was leased by SouthPrairie under a written lease agreement, and an amountrepresenting equipment rental at the "full going rate" was"charged to the job" and transferred from South Prairie toPeter Kiewit by means of a bookkeeping transaction. When20 Darveau's testimony leads me to infer that at the time of the hearing inOctober 1972, C. W. "Bill" Foster, who had been hired by Peter Kiewit inAugust 1970 and was its general superintendent as of September 30, 1972,was being seriously considered as general superintendent on the large Okla-homa highway department contract which South Prairie received in Septem-ber 1972.2iThe first job superintendent on the Edmond job (Tiemeyer), who servedas such for about the first 2 months, had been in business for himself whenSouth Prairie hired him. At the time of the hearing in October 1972, Tiemeyerwas South Prairie's vice president and field superintendent; and the Edmondjob superintendent was Don Hurst, who had worked, in the same-capacity,for Peter Kiewit on the Nowata job and then for South Prairie on the Tulsapavingjob The record indicates that Hurst became the Edmondjobsuperin-tendent immediately on completion of the Tulsa paving job.22 Namely, Dan Kudron (South Prairie's paving foreman, who had beenan hourly paid employee for Peter Kiewit at an airport job), A. L. Campbell(South Prairie's asphalt laydown foreman, who had worked for Peter Kiewiton the Nowata job and then worked for South Prairie on the Tulsa Pavingjob), Troy Evans (South Prairie's master mechanic, who had worked for PeterKiewit as a master mechanic on the Nowata job and then for South Prairieon the Tulsa Paving job), Ole Nelson (South Prairie's truck foreman, who hadworked for Peter Kiewit in that capacity at the Oklahoma City airport joband then for South Prairie on the Tulsa Pavingjob), Van Rouak (who workedfor Peter Kiewit on the Nowata job, and then for South Prairie for about 3months on the Edmond job), and Gerald Brewer. Brewer worked for PeterKiewit on the Nowata job as supervisor of the batch plant, then worked forSouth Prairie on the Tulsa Paving job as a "concrete superintendent" or formforeman, and then worked for South Prairie on the Edmond job. While therecord fads to disclose Brewer's capacity on the Edmond job, Darveau'stestimony that South Prairie hires supervisors on a continuous basis and thatsupervisors retain that capacity when moved between Peter Kiewit and SouthPrairie leads me to infer that Brewer was a supervisor on the Edmond job.Darveau testified that he thought Eugene Peterman (who had worked forSouth Prairie for a time on the Edmond job) had worked for about a weekon Peter Kiewit's Nowata job, but his name does not appearon PeterKiewit's payroll records23 Brewer explained "that they to go [sic] South Prairie to get out fromunder the Operators so they could compete with the other contractors." 568DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe equipment was leased by South Prairie, decals bearingitsname replaced decals thereon bearing Peter Kiewit'sname 24 The two corporations have leased equipment fromeach other on other occasions. The "full going" rental ratewas in each case transferred from the lessee corporation'saccount to the lessor corporation's account;and custom-arily,the parties executed a written lease and the lessee'sdecal replaced that of the lessor.South Prairie has alsoexecuted written leases of its equipment to other construc-tion companies; Darveau testified that this is not an unusualpractice and that "We do it all the time." Darveau furthertestified that South Prairie customarily attaches its decal toany equipment it happens to be using, regardless of whoowns it. In addition, Darveau testified that there was noth-ing unusual about South Prairie's renting the batch plantfrom another company. Darveau also testified that he usual-ly has a record showing what Peter Kiewit equipment isavailable because not in use,and that if he wants a particu-lar piece of this equipmenthe talksto Peter Kiewit's actingarea manager, Niebrugge, who had been a job superinten-dent on an airport job (inferentially, the Will Rogers Airportjob) under Darveau when Darveau was Peter Kiewit's areamanager.In March 1972, Peter Kiewit's employees at the Will Rog-ers Airport job removed-certain equipment from the backof old Peter Kiewit trucks at that job and installed them oncertain new trucks owned by South Prairie.25 They alsoattached Peter Kiewit decals to these new trucks. The equip-ment so removed was worth more than the old Peter Kiewittrucks. At least two or three of these new trucks were stillbeing used by Peter Kiewit on another job (the Warner job)at the time of the hearing. Darveau testified that SouthPrairie had bought the new trucks to use on a South Prairiejob in Oklahoma City, that it then found it could rent truckscheaper by the hour 'than it could operate its own trucks,and that its lease of such trucks to Peter Kiewit was aroutine leaseof equipment. Darveau further testified thatthe transfer of equipment between truck beds involved nodifficulty; that it is commonly done; and that when ceasingto rent these trucks from South Prairie, Peter Kiewit willsimply remove its equipment.In, June 1972, Gerald Kitchin, the truck mechanic fore-man for Peter Kiewit on the Will Rogers Airport job, askedmechanic Kenneth Bolding, also employed by Peter Kiewiton that job, about working in South Prairie's OklahomaCity yard. Bolding replied that he did not want to go be-cause he would lose his health and welfare benefits, "thatbeing a non-union company." A few days later, GeraldKitchin told Bolding, "we have it worked out to where youwill, go ahead and be paid through this office at the airport."Bolding then reported to South Prairie's Oklahoma, Cityyard. During the next month, he worked in that yard con-structing a "steel inserter," with the assistance of SouthPrairie equipment supervisor Harry Marshall and the part-i24 The decals, which are circular and have similarly designed letters, bothhave a yellow center with black letters and a black border with yellow letters,but South Prairie's is about 5-3/4 inches in diameter and Peter Kiewit's about8-3/4 inches.25The equipment included equipment used on a lube truck,a winch truck,a form truck,a shop truck,and a water trucktime assistanceof South Prairie mechanic Gale Kitchen,who had been employed by Peter Kiewit Foreman GeraldKitchin. Gale Kitchen was paid less than Bolding for work-ing on thisequipment. This "steelinserter"was later usedby Peter Kiewit on the Warner job. While working on the"steel inserter,"Bolding was paid at his old union rate byPeter Kiewit checks, and after he left the South Prairie yardhe went to work on Peter Kiewit's Warner job. The specifi-cations on the Warner job called for the use of the "steelinserter,"which involved an entirely different and noveltechnique and had been developed by Marshall and Dar-veau while they were on Peter Kiewit's payroll. However,there is no evidence that either Gale Kitchen or Bolding hadany prior familiarity with the "steelinserter-"As a result ofthis activity, about $5,000 (representing laborand materials)was transferred from Peter Kiewit's to South Prairie's ac-count.Respondents do not share hand tools or raw materials.4.Respondents' labor policiesDarveau and Richard D. Coyne, who is a directorof Inc.,credibly testified that Inc. (through Coyne) sets PeterKiewit's labor policy. Coyne credibly testified that SouthPrairie's board of directorssetsSouth Prairie's labor policiesand "they of course would get their instructions from PeterKiewit Sons', Inc." 26 As previously noted,when discussingSouth Prairie's failure to abide by the collective-bargainingagreement,Peter Kiewit Attorney Doyle admitted that Pe-terKiewit"was a controlling company of South Prairie."Coyne (who is also Peter Kiewit's vice president) and Dar-veau both testified that Peter Kiewit has nothing to do withSouth Prairie's labor policy. To the extent indicatedinfra,sec. II,E,2b, I do not accept Coyne's and Darveau's testimo-ny in this respect.E. Analysis and Conclusions1.Whether the contract imposed any duty to bargain onPeter Kiewita.Whether the majority status of the contractual bargain-ing representative in the contract unit is to be presumedThe General Counsel's contention that Respondents vio-lated Section 8(a)(5) and (1) of the Act by refusing to applyto the operating engineers on South Prairie's payroll theterms and conditions of the collective-bargaining agreementexecuted by Peter Kiewit assumes that Peter Kiewit wouldhave violated the Act by refusing to apply such contractterms to the operating engineers on Peter Kiewit's payroll,who were admittedly covered thereby. In a case not involv-ing the building and construction industry, the mere exis-tence of the contract would warrant such an assumption:the existence of the contract would establish a virtuallyirrebuttable presumption of the majority status of the con-26 Darveau testified that Inc. directed him to do "none whatsoever" inconnection with labor relations policies. On the basis of the witnesses' demea-nor, I credit Coyne to the extent that their testimony conflicts. I note, more-over,thatDarveau's testimony in this respect is inconsistent with certainother particulars of his own testimony (seeinfra,sec. II,E,2b) PETER KIEWIT SONS' CO.569tractingunion or unionsin the contract unit during itsterm,27 and the duty of the contracting employer or employ-ers to bargain flowing from such a status would encompassthe duty to honor theagreement 28However, a more extensive inquiry is called for by thefact, to which all parties stipulated at the hearing, that bothRespondents are employers "engaged primarily in thebuilding and construction industry" and Local 627 is "alabor organization of which building and construction em-ployees aremembers."Section 8(f) provides, in part:It shall not be an unfair labor practice under subsec-tions(a) and (b) of this section for an employer en-gaged primarily in the building and constructionindustry to make an agreement covering employeesengaged (or who, upon their employment, will be en-gaged) in the building and construction industry witha labor organization of which building and construc-tion employees are members . . . because (1) the ma-jority status of such labor organization has not beenestablished under the provisions of Section 9 of this Actprior to the making of such agreement. . . Providedfurther,that any agreement which would be invalid, butfor clause (1) of this subsection, shall not be a bar toa petition filed pursuant to section 9(c) or 9(e).The 1970-1973 agreement on its face covers "employeesengaged (or who upon their employment, will be engaged)in the building and construction industry."In seeking dis-missal of thecomplaint, Peter Kiewit contends that becauseof Section 8(f), the 1970-1973 agreement fails to create anypresumption of majoritystatus(citing R.J. Smith Construc-tion,supra;and, further, that the General Counsel intro-duced no evidence that Local 627 represented anyemployees on Peter Kiewit's payroll.Peter Kiewit's argumentmight perhaps be meritorious ifthe 1970-1973 agreement had been the initial bargainingagreement executed between Local 627 and Peter Kiewit;2or if Peter Kiewit had never attempted to live up to anycontract with Local 627.30 However, the 1970-1973 agree-ment was atleast the third of a series of agreements whichhad been in effect since 1960. While the representatives ofPeter Kiewit and Local 627 stated at the hearing that the1960 agreement had been negotiated under Section 8(f), Iconclude from the record evidence that the subsequent con-tracts (including the 1970-1973 agreement specifically in-volved here) were valid without regard to Section 8(f)(1).Thus, operatingengineersrepresented by Local 627 havebeen on Peter Kiewit's payroll at all relevanttimes since27 R. J.Smith ConstructionCo.,191 NLRB 693;HextonFurnitureCo.,I I INLRB 342, 343-344;N.L.R.B. v. Marcus Trucking Company, Inc.,286 F.2d583, 593 (C.A. 2, 1961);Shamrock Dairy, Inc.,119 NLRB 998, 1001-1002,124 NLRB 494, 495-496, enfd. 280 F.2d 665 (C.A.D.C., 1960),cert. denied364 U.S. 892 (1960);Sanson Hosiery Mills,Inc., 92 NLRB 1102, 1003, enfd.195 F.2d 350 (C.A. 5), cert. denied 344 U.S. 836.28 Theleading case in this areaisStrong Roofing& InsulatingCo.,152NLRB 9, 13, enfd. as modified 386 F.2d 929 (C.A. 9, 1967), cert. denied 390U.S. 920 (1968), modification reversed393 U.S. 357 (1969). Interestingly, thiscase involved a constructionindustry employer and Union. See also,JohnsonSheetMetal, Inc.,179 NLRB 644, enfd. 442 F.2d 1056 (C.A. 10, 1971).29KomatzConstruction, Inc.,191 NLRB 846 (TXD)enfd.as modified 458F.2d 317 (C.A. 8, 1972);DavenportInsulation,Inc.,184 NLRB 908;S.S.Burford, Inc.,130 NLRB 1641.3Cf. R.J.Smith Construction, supra.1960, including the time during which the parties negotiatedand executed the 1970-1973 agreement. The immediate pre-decessor of the 1970-1973 agreement,31 as well as the latter,contained a lawful union shop clause, and I infer that em-ployees on Peter Kiewit's payroll in the contractunit werein compliance with that clause 32 Further, I infer that theimmediate predecessor of the 1970-1973 agreement, as wellas the latter agreement, contained a lawful hiring-hall provi-sion.33Moreover, Peter Kiewit attempted to comply with atleast the agreement preceding the 1970-1973 agreement,and also the latter agreement with respect to employees onitspayroll.Accordingly, I conclude that at the time thatLocal 627 and Peter Kiewit executed the 1970-1973 agree-ment, Local 627 was the exclusive representative of PeterKiewit's operatingengineersunder Section 9(a) of the Act,and that Peter Kiewit's bargaining obligations toward it atthat time and all material times thereafter (including itsobligations to honor the contract) were governed by Section8(a)(5).Bricklayers & Masons International Union, Local No.3 (Eastern Washington Builders),162 NLRB 476, enfd. 405F.2d 469 (C.A. 9, 1968);Dallas Building and ConstructionTrades Council (Dallas County Construction Employers'Asso-ciation,Inc.),164 NLRB 938, 942-943, enfd. 396 F.2d 677,679-680, fn. 4 (C.A.D.C., 1968);The Irvin-McKelvy Compa-ny,194 NLRB 52; S. Rept. 187 on S. 1555 (86th Cong., 1stSess.)p. 28, 1 Leg. Hist. of the Labor-Management Report-ing and Disclosure Act of 1959 at 424;Komatz Construction,supra; Barwise Sheet Metal Co., Inc.,199 NLRB No. 64(TXD)34 Cf.Ruttman Construction Company,191NLRB701;Smith Construction, supra; Roberts & Schaefer Compa-ny,193 NLRB 860 (fn. 2). Thus, the contract carries with ita conclusive presumption of Local 627's majority status inthe contract unit for the term of the contract 3531As previously noted, the 1970-1973agreement,which covers both heavyand highway construction, succeeded two apparentlyconcurrent or cotermi-nous agreementscovering the two kinds of work separately.However, evi-dence of majority in each of the prior contractunits would have the samerelevanceto majoritystatus inthe combined contractunit as such evidencewould have if the contract units had remainedthe same.Emerald Mainte-nance,Inc.,188 NLRB 876, enfd.in materialpart 464 F.2d 698 (C.A. 5, 1972).Accordingly, for purposes of convenience my discussiondescribes as a singlecontractthe two agreementsimmediatelyprecedingthe 1970-1973 contract.32 I so inferfrom Local 627's efforts to assure thatPeter Kiewit compliedwith other provisions of the contract, from Local 627'sfailure to seek thedischarge of any employees pursuant to the union-security clause,and fromLocal 627's obviousinterestin obtaining employee compliancewith thatclause.33 I so infer from Ellis' testimony that the 1970-1973agreement was arenegotiationof the prioragreementexceptas to wages, benefits,and thevariationreferred tosupra,fn. 31.34 The Eighth Circuit held inKomatzthat "a primafacie showingof major-ity supportismadeby the mere fact of aunion's incumbency." (458 F.2dat 326).In rejectingthe Board's bargaining order, the courtfound the exis-tence of rebuttal evidence (absent from the instant record) to case seriousdoubt on this presumed majority. Moreover, the court found that the employ-er there (unlikePeter Kiewit) was not bound by anybargaining agreementat the time of the refusalto bargain. I note thatin sustaining the Board'sunfair laborpractice finding based on a construction industry employer'saction in substituting for the incumbent representativea unionwhich did notenjoy majority support, the court quoted with approval the Board's statementinBricklayers, Local No. 3, supra,162 NLRB at 478, that the prehire provi-sions of Sec. 8(f) were intended to apply "where the partieswere attemptingto establish a bargaining relationship for the firsttime," and"the entirelegislativehistory of 8(f)(1) is couched in terms of'prehire agreements,' areferencewhich can have no meaning in the situationwhere, as here, .employees have previously been hired." 458 F.2d at 323, fn. 4.Mishara Construction Co.,171 NLRB 471;Island Construction Co., Inc.,135 NLRB 13; andcases citedsupra,fn. 27. 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDb.Whetherthe contract creates a unit which excludes theemployees of the signatory employersother than PeterKiewitThe foregoing discussionassumesthat the contract in-volves a unit (among others) which excludes the employeesof the signatory employers other than Peter Kiewit. PeterKiewit, however, asserts that the contract unit consists ofemployees employed by all the signatory employers.36 PeterKiewit heavilyrelieson article, 20 of the contract, which isautomatically renewed from year to year absent writtennotice, during a specified period prior to the anniversarydate, of a desire tochangeorterminateit.Article 20 pro-vides for such renewal "unlesseither party to this Agree-ment" gives such notice; states that any such notice by "theUnion" is to be given by the chairman of the OklahomaState Subcommittee of the National Joint Heavy and High-,way Construction Committee "to at least a majority of theContractors signatory to this Agreement which will consti-tute notice to all"; and further states that any such noticeby "the Contractors" is to be signed "by at least a majorityof the Contractors signatory hereto" and sent to the chair-man of the Oklahoma State Subcommittee with a copy tothe National Joint Heavy and Highway Construction Com-mittee.Even allowing for the right of any party to a multiemploy-er agreement to withdraw from a multiemployer bargainingrelationship at an appropriate time,37 article 20, standingalone, does suggest that the contract contemplated a mul-tiemployer unit. A similar suggestion might be conveyed bythe contract preamble's recitation thatthe agreement is "en-tered 'into by and between CONTRACTORS signatoryhereto, hereinafter referred to as `CONTRACTOR.' " How-ever, after reading the contract as a whole and consideringthe evidence regarding its negotiation and administration,I conclude that a unit excluding employees of signatoryemployers other than Peter Kiewit was contemplated.Thus, whatever might otherwise be inferred from thepreamble and from the recognition clause describing theunitas "all employees to be employed by the Contractor"on certainwork, the agreement repeatedlyusesthe term"contractor" in contexts where the allusion is plainly to anindividual employer.38Moreover, Local 627'sbusiness36 The signatures of seven contractors, including Peter Kiewit, appear onthe copy of the contract which is in evidence. An undisclosed number ofother contractors later signed identical agreements.Peter Kiewit does notmake clear whether it believes such subsequent signatures rendered the em-ployees of such employers part of the alleged multiemployer unit.The complaint asserts the appropriateness of a unit limited to PeterKiewit's employees. At the hearing, the General Counsel initially took theposition that the contract unit was a multiemployer unit. Local 627's businessrepresentative,who represented it at the hearing,then stated that he did nottake a different position; he further stated that during negotiations "eachcontractorrepresent[ed] his company . . . The contractors were separateentities, but they negotiated as a body." The General Counsel thereafterasserted that a unit limited to Peter Kiewit's employees is appropriate "so faras Peter Kiewit goes"but "that doesn't mean to say there is not also anappropriate unit as far as the multiemployer group is concerned also." Nei-ther the General Counsel's nor South Prairie's brief discusses this unit issue,and Local 627 has not filed a brief.37Hearst Consolidated Publications,156 NLRB 210, enfd. 364 F 2d 293(C.A 2, 1966), cert. denied 385 U S. 971 (1966)agent testified that when a grievance was filed against PeterKiewit,itwould be Peter Kiewit which selected the,griev-ance committeemember who,under the contractual griev-ance procedure,is to be "named by the Contractor."Also,grievances against Peter Kiewit under the contract weresettled through Peter Kiewit's attorney,Doyle.Further-more,during the negotiations which led up to the executionof the contract,Peter Kiewit had its own representative,Darveau,who actively participated in the negotiations, andthe contract was executed on itsbehalf byits own attorney,Doyle.I do not agree with Peter Kiewit that this evidenceof its retained right ultimately to choose action indepen-dently of the other negotiating contractors(and, therefore,of Local 627's retained right to accept or even to seek tocompel such action)is nullified by Ellis' testimony about thebargaining conduct of one Saxton(in the employ of DravoCorporation,which eventually executed the agreementthrough another representative), who also represented sev-eral other contractors who were otherwise unable to attendsome or all of the negotiating sessions. 9 Ellis testified thatSaxton... was in effect representing all of the contractors,during the progress of the negotiations. However, theyhad representatives there. They had quite a big buffetduring the course of the bargaining that I think we allagreed at the first meeting that he was going to do allthe talking and then as it turned out, everybody did allthe talking.Such informal (and unsuccessful) efforts to speed up thenegotiations hardly constitute the "unequivocal agreementof the parties to bind themselves to a course of group bar-gaining in the future" 40 which is the prerequisite' to estab-lishment of a multiemployer unit.c.Whether Local 627 alone is the contractually recognizedrepresentative of a unit limited to operating engineersAt the outset of the hearing, Peter Kiewit's counsel (whoexecuted the contract, and handled grievances thereunder,on its behalf) stated that the various unions which signed the1970-1973 agreement 41 are not joint representatives of all38 For example, the "Contractor" is to receive a fair day's work, is to judgeworkmen's performance, has the right to discharge for cause, must complywith requests for discharge for noncompliance with the union-security clause,is to determine the number of employees to be employed and the number ofpieces of equipment to be operated by each, has the right to use any type ofequipment consistent with safe operating practices, must hire employeesthrough the Union, may reject employees referred by the Union, may de-termine the number of shifts and their hours, is obligated to give notice priorto any change in starting time, may shift workers between projects andbetween classificationswithin the craft jurisdiction, may iequirecertain em-ployees to work without supervision during certain periods, and must honorcheckoff authorization and remit the funds to Local 627 Further, a stewardmust be "One of the Contractor's employees" and may not be a nonworkingsteward39 Frazier-Davis Construction Company was nototherwise representedduring the negotiations,but Saxton announced that he was its bargainingrepresentative, and it signed the agreement through another representative.40Johnson Sheet Metal,` supra,442 F 2d at 1060, quoting fromElectricTheatre, Inc.,156 NLRB 1351, 1352. See alsoKomatz Construction, supra,458F.2d at 321.41The agreement'is signedby Local 627,16 Carpenters locals, 3 Teamsters PETER KIEWIT SONS' CO.571of Peter Kiewit's employees, that Local 627 represents a"certain group of employees that are employed" by PeterKiewit, and that he did not "believe" that there was anyoverlap between the various groups of employees repre-sented by the various unions. Nonetheless, Peter Kiewit'sbrief contends that the complaint should be dismissed be-cause there was "no evidence at all presented as to therepresentative status of the other four unions [sic] who to-gether with Operating Engineers Local 627 constitute themulti-union bargaining unit."In my view, such evidence would be wholly immaterial inview of the record evidence establishing that (as PeterKiewit's counsel in effect admitted at the outset of the hear-ing) Peter Kiewit has recognized Local 627, and Local 627alone, as the representative of its operating engineers and ofno other employees. Thus, Local 627's initial wage demandswere not the same as the initial wage demands of all theother unions. 2 Moreover, no other union spoke for Local627 on any subject covered by the agreement, except thattoward the end of negotiations all the unions agreed to "takea uniform increase in wages"; and even then, Local 627wanted to put part of the increase into an insurance, health,and welfare program. Further, the contract contains sepa-rate provisions for operating engineers regarding wages,health and welfare program, apprentice program, workrules, and checkoff, and was executed by Local 627. More-over, in the administration of the contract, grievances byemployees who are operating engineers are handled by Lo-cal 627 alone. Additionally, whatever might otherwise beinferred from the preamble's recitation that the agreementwas "entered into by and between . . . the UNIONS signa-tory hereto, hereinafter referred to as `UNION,"' followedby a clause recognizing "the Union as the sole collectivebargaining agency . . . for all employees to be employed bytheContractor," the contract repeatedly uses the term"Union" in contexts where, plainly, the signatory labor or-ganizations are not being referred to as a single entity. Thus,employees are required to join or remain members of "theUnion" to keep their jobs, new employees must be referredthrough "the Union," and the business representative of"the Union" is to have access to jobs. Moreover, notwith-standing the preamble's purported definition, the contractat various points carefully refers in terms to all the signatoryunions (arts. 10, 11, 15, 16, 18). In view of the foregoingcontract language, the provisions for notice to be filed by"the Union" of desire to terminate or modify the agreementas it approaches the automatic renewal date are ambiguousas to the effectiveness under the contract of any such noticefiled by Local 627 alone 43 and, therefore, fail to support thecontention that other unions shared with Local 627 thelocals, the Oklahoma Laborers District Council, and 9 Cement Masons lo-cals.42 1 so inferfrom Ellis' testimony that "the negotiations more or less gotin the state of being finalized wherein the five craftsagreedthey would takea uniformincreasein wages."43 This ambiguity is not resolved by the requirement that the notice begiven to "the Contractors" by the Oklahoma State Subcommittee. This provi-sion does not afford the subcommittee the right to refuse to forward such anotice because only one union desired tofile it.This provision may well havebeen inserted as a means of assuring that all the remainingsignatory unionswould learn that one or more of them would not, as previously, engage injoint negotiations for a new contract.representation of Peter Kiewit's operatingengineers.2.Whether Respondents violated the Act by failing andrefusing to apply the contract to the operatingengineerson South Prairie's payrolla. Introduction: The issue definedThe motivation for South Prairie's entry into the Oklaho-ma highway construction business is admitted and undis-puted. Thus, Darveau testified that the motivating factorthat brought South Prairie into Oklahoma was that PeterKiewit allegedly could not competitively bid on contracts inOklahoma because, owing to the union contract, "our com-petitors were several cents or quite a little bit below us onthe salaries they were paying." Darveau further stated thatitwas he who made the decision that South Prairie shouldcome into Oklahoma. While Coyne (who is a vice presidentof Peter Kiewit and a director of Inc.) credibly testified thatitwas Inc.'s board of directors that made this decision, headmitted that its reasons therefor were essentiallythe sameas those cited by Darveau when he complained to PeterKiewit's board of directors that Peter Kiewit could not com-petitively bid on Oklahoma highway contracts-namely,the wage scale and benefits called for by the union agree-ment. Moreover, Darveau admittedly recommended to Inc.that a nonunion company should be brought in. Indeed,South Prairieasserts inits helpful brief (p. 3):Peter Kiewit is the only highway contractor in Okla-homa to have signed the collective-bargaining agree-ment (GC Ex. 5). All of the company's competitorsoperate non-union and pay a lower wage scale than thecontract requires. Because of this disparity in laborcosts, PETER KIEWIT SONS', INC. recognized thatits subsidiary, Peter Kiewit, was not sufficiently com-petitive in highway construction in Oklahoma and thata non-union subsidiary (South Prairie) should be acti-vated in Oklahoma, to compete on equal terms with thenon-unioncompetitors.(Tr.127-128,134-143,151-152)4444 The General Counsel's brief requests me to make a specific finding thatRespondents "entered into" the "scheme" whichbrought South Prairie intoOklahoma "with the intention that Peter Kiewit cease doing business in theState of Oklahoma."It is true that inMay orJune 1970, Darveau told Local627 that ifit did not get more contractors signed to the collective-bargainingagreement,Peter Kiewit was going to quit bidding work in Oklahoma andleave the State.Further, Coyneconcededthat "We probablydiscussed[whether to make this decision]for a period of time." Moreover,when askedwhether "you all" had decided to get out of Oklahoma but, when the instantcharges were filed, had reconsidered and decided to stay,Coyne testified, "Idon't think so"; and when then asked whether the charges had affected PeterKiewit's decision to stay.Coyne replied, "Not thatI know of."The cautious-ness of this testimonyby Coyne (apparentlyan attorney)suggests that al-though without direct knowledge,he may havesuspected that some of hisfellow directors or other executivesmay have privatelydecided to have PeterKiewit stop doing businessinOklahomaand may have later had secondthoughts about their private decision because of the charges herein.Further,when South Prairie came into the State it took over what had been PeterKiewit's main office, its area manager,its engineer estimator,and some ofits supervisors.South Prairie hadalready performedelsewhere all of the samekinds of work performedby PeterKiewit in Oklahoma.Nor isthere anyspecific record evidence that Peter Kiewit began to perform or successfullyContinued 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, this motivation is chargeable to both Respon-dents even giving unqualified respect to corporate lines.Thus, Darveau was Peter Kiewit's area manager when hecomplained to its board of directors about its alleged non-competitive status, and when he recommended to Inc. thata nonunioncompany should be brought in. Further, Dar-veau was South Prairie's president when he refused to honorthe agreement with respect to the employees on SouthPrairie's payroll on the ground that South Prairie "had elect-ed to be non-union and do their work non-union," andwhen he testified at the hearing that "We activated [SouthPrairie] to be competitive with our competitors." In makingthese decisions, Darveau was unquestionably acting solelyon behalf of the corporate interest, for he owns no stock ineither Respondent.rFurther, I conclude that as a consequence of the fore-going arrangement,work was performed by South Prairiewhich, absent the arrangement, would have been performedby Peter Kiewit and, therefore, by employees concededlyprotected by the bargaining agreement. Thus, Respondentsbid on and performed the same kind of work in the sameprice range. the parties to the arrangement to bring inSouth Prairie manifestly contemplated that South Prairiewould thereby obtain highway construction work on which,absent South Prairie's presence, Peter Kiewit might havebid. Moreover, although the bargaining agreement requiredPeter Kiewit to pay rank-and-file employees higher wagesbid on any work after South Prairie's advent, where the record refers to PeterKiewit work currently in progress, all specifically identified projects on whichsuch work was being done are pre-South Prairie work in the course ofcompletion.See alsosupra,fn 10.On the other hand, Coyne testified that when initially deciding to bring inSouth Prairie, Inc. 's board of directors "specifically decided that [Peter]Kiewit would stay [in Oklahoma] and try to compete in some of the typesof work in some of the areas where possibly they could be competitive."Although this testimony was not corroborated by other directors or by docu-mentary evidence such as the corporate minutes, and (even if untrue) couldnot likely be directly contradicted by evidence reasonably available to theGeneral Counsel or Local 627, Coyne's demeanor in tendering it impressedme favorably. Furthermore, although Darveau testified on direct examina-tion as an adverse witness for the General Counsel that South Prairie isengaged in heavy and highway work in Oklahoma, on cross-examination bySouth Prairie's attorney he testified that in Oklahoma South Prairie is en-gaged solely in the highway construction business There is no specific evi-dence of any Oklahoma nonhighway work sought or performed by SouthPrairie, and a number of Oklahoma heavy-construction contractors in addi-tion to Peter Kiewit had executed the bargaining agreement Moreover, inJuly and August 1972, Peter Kiewit bid on three state highway departmentcontracts; and while these bids were unsuccessful, they were not so far outof line with the successful bids as to suggest they were a sham(infra,fn 46).Further, at the time of the hearing Peter Kiewit had just acquired a new officeinOklahoma For these reasons, and the additional reasons summarizedsupra,fn 10, 1 conclude that the record fails preponderantly to show thatwhen it was initially decided to bring in South Prairie, it was intended thatPeter Kiewit cease doing business in Oklahoma45 Cf.Frank N. Smith Associates, Inc.,194 NLRB 212 (fn 5), where thedecision to arrange for a separate corporation in order to bid on jobs withoutunion labor was made by an individual (Frank Smith) who not only was thepresident of both the union corporation and the nonunion corporation butalso was a majority stockholder in each. Accordingly, there, unlike here, thedecision could be attributed to either corporation only on the assumption(which largely begged the question at issue) that in making this decisionSmith was acting for them rather than to forward his personal interests asa shareholder. A similar situation was presented inGerace Construction, Inc,193 NLRB 645, where moreover, the common stockholder transferred hisstock in,one of the two corporations. BothSmith AssociatesandGerace arediscussed in greater detailinfraand benefits than nonunion competitors, thatsame agree-mentafforded Peter Kiewit the assistance of the union hir-ing hall (never used by South Prairie) in obtainingqualifiedemployees. Accordingly, Peter Kiewit bid (in some cases,successfully) on a number of Oklahoma highway depart-ment contracts until 3 months before SouthPrairie's advent,and also bid on such contracts beginning 5 months thereaf-ter.16When asked why Peter Kiewit failed to bid on anyhighway department contracts during this interval, Darveauand Coyne did not suggest that such bids would have beenfutile,but merely explained that Peter Kiewit had too muchother work or was having a hard timefinishingup its otherprojects. Furthermore, Respondents', exhibits suggest thatas a whole, Peter Kiewit's unsuccessful bidswere, if any-thing, proportionally closer than South Prairie's to those ofthe successfulbidders.47 In any event, Respondents' pur-pose in bringing in South Prairie and their failure to submitany bids on the same job 48 lead me to conclude that anydoubts about whether Peter Kiewit could have obtainedwork awarded to South Prairie should be resolvedagainstRespondents. SeeN.L.R.B. v. Swinerton,202 F.2d 511, 515-516 (C.A. 9), cert. denied 346 U.S. 814.49Furthermore, the undisputed evidence establishes thatboth before and after South Prairie's entry into Oklahoma,Peter Kiewit performed and bid on the same kind of high-way work as that performed by South Prairie. Moreover,South Prairie's Oklahoma operation used the same top man-agement, the same offices, the same clerical staff,the samecheck-issuing system, many ofthe same managers and, su-pervisors, and some of the same operatingengineers, 'anddecided on whether and how much to bid throughthe sameindividuals, as had Peter Kiewit in its Oklahoma highway1construction operation. I conclude that if such South Prairieprojects had been performed by Peter Kiewit, a unit consist-ing of the operating engineers'on such projects and PeterKiewit's operating engineers on the remaining projectswould be appropriate.50 I further conclude that if such pro-jects had been performed by Peter Kiewit, the operatingengineers on such projects would have been covered by the46While the three post-South Prairie bids (July-August 1972) were unsuc-cessful, they were proportionally closer to thesuccessfulbids than some ofPeter Kiewit's unsuccessfulpre-South Prairie bids.47 This is true whether one compares Respondents' 1972 bids as a wholeor compares as a whole all bids by Respondents describedin the exhibits.48While it is true that as to much of this work, a bid by oneRespondentlegally foreclosed any bid by the other, Respondents must havebeen awareof this limitationwhen participating in the arrangements to bring SouthPrairie intoOklahoma. Further, it was Peter Kiewit's ownfailure to file afinancialreport or seek an extension for such filing which causedits absencefrom the prequalified bidders list between May and July 5, 1972.49 Cf.Gerace, supra,where the union firm performedmuch largerjobs thanthe nonunion firm, and there was no showing that the union firm had lostany business to the nonunion firm or that any employee of the union firmha lost work he otherwise would have hadSeeManitowoc Shipbuilding, Inc,191 NLRB 786 Cf.SmithAssociaties,supra,andGerace Construction, supra,where the union corporation's contractcovered a craft unit and the nonunion corporation had no craftdivisionsAnd seeCentral New Mexico Chapter, National Electric Contractors Associa-tion,Inc,152 NLRB 1604, 1607-1068, holding that the employees of aresidentialcontractor could not appropriately be included in a unit includingthe employees of a commercial and industrial contractor which occupiedsingle-employer status with the residential contractor The Board there reliedon,inter aba,"the fact that the labor policiesof [the] residentialcontractorare based on its own needs and are not dependent on those of [the]commercialand industrial contractor." See the discussioninfra,sec. II,E,2b. PETER KIEWIT SONS' CO.bargaining agreement between Peter Kiewit and Local627.51Accordingly, if the South Prairie projects had beenperformed by Peter Kiewit, a failure and,refusal by PeterKiewit to apply the bargaining agreement to such employ-ees would have violated Section 8(a)(5) and (1) of the Act.L See the discussionsupra,sec. II,E,I.Succinctly stated, the instant case therefore boils down tothis: Peter Kiewit and Local 627 had a collective-bargainingagreement which covered all of Peter Kiewit's heavy andhighway construction in Oklahoma and which Peter Kiewitwas under a statutory duty to honor. Peter Kiewit believedthat because it was bound by this contract, it was not suffi-ciently competitive with other firms engaged in Oklahomahighway construction, which firms were nonunion and paidlower wages and benefits than those required by the con-tract. Peter Kiewit recognized that its own ability to com-pete and its own profits were subject to the union contract.However, because Peter Kiewit is a ,wholly owned subsid-iary of Inc., Peter Kiewit, as well as Inc. were concernedabout the effect of the union contract on Inc.'s profits de-rived from Oklahoma highway construction, which profitsInc. was then receiving solely in the form of dividends onPeter Kiewit's stock. Accordingly, for the purpose of max-imizing Inc.'s dividends derived from Oklahoma highwayconstruction whose profits would eventually enure to Inc.,Inc. and Respondents arranged to bring another who11owned subsidiary of Inc., South Prairie, into Oklahoma. Asa result of this arrangement, South Prairie performed con-struction work which Peter Kiewit would otherwise haveperformed with a work force concededly covered by theunion contract; and South Prairie performed such workwith a work force whom Local 627 had not knowinglyagreed to exclude from the contract's coverage and who, ifthey had been working on projects concededly performedby Peter Kiewit, would have been validly included in thecontract unit Accordingly, this arrangement put Inc. in thesame economic position, with respect to these projects, as itwould have been in had no union contract ever been agreedto by another wholly owned subsidiary, Peter Kiewit. TheGeneral Counsel contends that under these circumstances,Respondents' failure and refusal to apply the contract toSouth Prairie's operating engineers violated Section 8(a)(5)and (1) of the Act. For the reasons stated hereafter, Iagree.5251The fact that South Prairie did not start its operations in Oklahoma untilafter the execution of the bargaining agreement(which, indeed,was the veryreason for South Prairie's entry)establishes that in executing the agreement,Local 627, at least, could not and did not have in mind the question ofwhether it covered employees on South Prairie'spayroll.B &B Industries,Inc,162NLRB 832, where the nonunion firm was in operation at the timethe union firm executed the bargaining agreement,and there was no effortto conceal its existence from the union.52 In disposing of the instant case on the merits, I am aware of the 1970-1973 contract's "Settlement of Disputes"clause,which is applicable by itsterms to"cases of violation,misunderstanding or differences in interpreta-tion of this agreement"A "matter"not previously settled under this clauseis to be disposed of by a three-man comnuttee(including a neutral member)whose decision is "binding on the parties hereto and on all persons andorganizations in any way involved hereunder"However, because SouthPrairie contends that it is in no respect bound by the bargaining agreementwhich contains this provision,and because the question of whether SouthPrairie is obligated to apply the contract to employees on its payroll couldnot be submitted to the committee until' after judicial determination of the573b.Whether Respondents violated the ActCritical to the question of whether Respondents violatedthe Act by failing and refusing to apply the bargainingagreement to the operating engineers on SouthPrairie'spayroll is the fact that South Prairie was brought into Okla-homa for the specific purpose of circumventing PeterKiewit's statutory duty to honor the agreement. Where, ashere, a particular legal entity has participated in or has beenused as a means of circumventing a statutory duty imposedon an at least nominally separate entity, cases presenting awide variety of factual situations have held bothentitiesanswerable for an unfair labor practice even where eachwould be treated separately where the intended evasionwould not be effectuated by respecting corporate lines orlike legal distinctions.53While the conclusion of liability isfrequently couched in terms of a finding that the nominallyseparate entities occupy single-employerstatus,or that oneis thealter egoor successor of the other,54 liability may beimposed without selecting any of these labels 55Moreover, the record contains other evidence which hasbeen held (ordinarily, through an intervening label of "sin-gle employer,""alter ego",or "successor") to point towardthe imposition of such liability. Thus, both Respondents arewholly owned subsidiaries of a single parent corporation,which maintains close supervision over their financial af-fairs by performing their accounting services, and in thepast have had common officers. Respondents' respectiveboards of directors have the same Omaha, Nebraska, office,and the same switchboard. Both Respondents are engagedin highway construction in Oklahoma. When South Prairiethreshold question of whether South Prairie was bound by the agreement'sarbitrationclause(JohnWiley &Sons v.Livingston,376 U.S. 543, 546-547(1964) ), I conclude that the Board's policy of deferring the disposition ofcertain unfair labor practice cases to the arbitration process(Collyer InsulatedWire,192 NLRB 837) is mapplicable here. Cf.Medical Manors, Inc,199NLRB 840 Nor do Respondents suggest otherwise.53 See, e.g,NL R.B. v. DeenaArtware, Inc,361 U.S. 398 (1960);SouthportPetroleum Co. v. N L.R B,315 U.S. 100, 105-107;TextileWorkersUnion v.Darlington Mfg. Co.,380 U.S. 263 (1965);MajesticMolded Products, Inc. v.N.L.R.B.,330 F.2d 603, 607 (C.A. 2, 1964);AAA Electric, Inc.,190 NLRB247;N.L.R B. v. U.S. Air Conditioning Corp.,302 F.2d 280 (C.A. 1, 1962);and court cases citedinfrafns. 55-56.A particularly clear example of the extent to which such liability may turnon the purpose to evade is presented byDiaper Jean Manufacturing Co.,109NLRB 1045, enfd 222 F.2d 719 (C.A. 5), where the Respondents includeda two-man partnership and two propnetorships, each solely owned by adifferent partner. One of the proprietorships was not included in the orderdirected against the partnership, but the other proprietorship was named onthe ground that its formation "was part of the plan which culminated in themove[of part of theplantinitially operated by the partnership, and] it followsthat it is liable for all the unfair labor practices consequent upon that move."CfJoe Robertson & Son, Inc,174 NLRB 1073, wherethere was no findingthat both Respondents were involved in an effort to evade the statutoryobligation of either.The complaint alleges that Respondents "constitute a single employerfor purposes of collective bargaining. . .or in the alternative,RespondentSouth Prairie is a successor employer to Respondent Peter Kiewit, or in thealternative Respondent South Prairie is thealter egoof Respondent PeterKiewit" The General Counsel's brief seems to disclaim the single-employertheory, and asserts that South Prairie is Peter Kiewit salter ego.For reasonsindicated herein, I find it unnecessary to pass on the issues so raised.55 E.g.,N.L.R.B. v. Frontier Guard Patrol,399 F.2d 716 (C.A. 10, 1968);N.L.KB v. Gluek Brewing Co.,144 F.2d 847, 855-856 (C A. 8);N.L.R.B. v.Ozark Hardwood Co.,282 F 2d 1,4-5 (C.A. 8, 1960);Manley Transfer Compa-ny, Inc, v. N.LR.B.,390 F.2d 777 (C.A 8, 1968);N.L R.B. v. Mastro PlasticsCorp,354 F.2d 170, 179-180 (C.A. 2, 1965), cert denied 384 U.S. 972 (1966). 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDcame into Oklahoma to perform such work, Peter Kiewit's"top man" in Oklahoma (Darveau) became South Prairie'spresident and its "top man" on its Oklahoma operations,continued to, prepare bids with the assistance of the sameestimator, and continued to' occupy the same office staffedby the same individuals. South Prairie began to occupy thestorage yard previously occupied by Peter Kiewit, under thesame yard superintendent. Most of South Prairie's supervi-sors had previously worked for Peter Kiewit in the samecapacity, with the same salaries and under the same insur-ance plan. Most of these former Peter Kiewit supervisorstransferred between the two firms without any break in theiremployment, and (frequently if not usually) South Prairiehired them after being notified by Peter Kiewit of theiravailability. Paychecks for both firms are made out in Oma-ha on the same machine. A supervisor who served as jobsuperintendent for both firms described as a Peter Kiewitjob a job to be performed by South Prairie. Further, mostof the equipment used by South Prairie on the Tulsa Pavingjob came from Peter Kiewit's Nowata job, and PeterKiewit's "batch plant" crew went onto the Tulsa Pavingproject without applying to South Prairie for ajob. Further,South Prairie's willingness to make its personnel's uniqueskills available to build a steel inserter acutely needed byPeter Kiewit (and it alone) seems to reflect concern aboutprotecting Inc. from any losses incident to South Prairie'sOklahoma entry, rather than considerations of ordinary in-dustrial courtesy.In disclaiming the commission of unfair labor practices,South Prairie heavily relies on the testimony of Coyne andDarveau that Peter Kiewit has nothing to do with SouthPrairie's labor policy. Plainly, however, this policy includes,as a matter of fundamental importance, South Prairie's ad-mitted decision to operate in Oklahoma (as elsewhere) ona nonunion basis, a decision in which Peter Kiewit partici-pated- according to Darveau's uncontradicted testimony.Decision in an unfair labor practice case which arose for thevery reason that the two Respondents and Inc. decided thatSouth Prairie would follow a nonunion labor policy in Okla-homa in order to circumvent Peter Kiewit's union agree-ment can hardly be based on a finding that RespondentPeter Kiewit had nothing to do with Respondent SouthPrairie's labor policy.56 In any event, the credited evidenceestablishes that Inc. directly determines Peter Kiewit's laborpolicy and instructs South Prairie's board of directors as tothe labor policy to be followed by South Prairie. Indeed,Peter Kiewit's attorney, conceded to Local 627 that PeterKiewit was "a controlling company of South Prairie."Furthermore, the weight of other evidence on whichSouth Prairie relies is to some extent limited by additionalconsiderations. Thus, while only a limited number of rank-and-file employees transferred between Respondents' re-spective projects, the record shows that in the highway con-struction industry such employees are ordinarily hired forthe duration of a particular job only, and obtain their nextjob with little or no reference to whether it was performed56 Cf.Frontier Guard Patrol, supra; N L.R.B. v. Royal Oak Tool & MachineCo.,320 F.2d 77 (C A. 6). InGerace Construction, supra,unlike here, one ofthe participants in the decision to bring in another company thereafter relin.quished his stockholdings in that company.by the same employer which performed their last job. Ac-cordingly, little employee interchange would likely occureven between Peter Kiewit's or South Prairie's own jobs.Further, although Darveau testified that leasing of surplusequipment between highway construction firms is a com-mon practice and that Respondents reimburse each otherfor such equipment at the "full going" rate, even as betweenRespondents' immediate management the "rent" for such alease between Respondents has the short-term effect of anon-interest-bearing unsecured loan, while a lease betweena Respondent and an outside firm involves an immediatecash inflow or outflow.57 Moreover, the accessibility toSouth Prairie of Peter Kiewit's equipment is facilitated bySouth Prairie's list (inferentially, supplied by Peter Kiewit)of Peter Kiewit's equipment; there is no evidence that Re-spondents either provide such lists to or receive them fromoutside contractors. Additionally, although the State laws'limitations on the amount of unperformed Highway De-partment work are much higher for Peter Kiewit (more than$500 million) than for South Prairie ($15 million), the dollaramounts of the contracts let by the Department render thisdifference of little practical effect. Furthermore, the limitson South Prairie will increase as it acquires further experi-ence on highway department work; and presumably, Inc.can also have the limit increased by transferring assets toSouth Prairie's account, either from Peter Kiewit or fromother sources. Further-although Darveau testified that hedecides what jobs South Prairie will bid on and that Nie-brugge (a former Darveau subordinate who had becamePeter Kiewit's acting area manager) or some other PeterKiewit officer makes this decision for Peter Kiewit-in theabsence of affirmative, specific, detailed, and credible testi-mony otherwise, I infer that from time to time Respondents'top Oklahoma officials conferred with each other and Inc.on which Respondent was to bid on particular jobs 58 Nordo I construe Local 627's and its parent International'sunsuccessful efforts to procure South Prairie's signature onthe agreement as an admission that absent such a signature,South Prairie was under no 8(a)(5) obligation to Local 627.South Prairie's signature would probably have not affectedits 8(a)(5) obligationvel nonto honor the agreement, whileitmight well have afforded Local 627 a Section 3,01 causeof action without regard to South Prairie's duties underSection 8(a)(5). SeeSmith Construction, supra.In any event,a party's effort to obtain acknowledgement of its rightswithout the expense and delay of litigation can hardly beconstrued as an admission that they could not be estab-lished through litigation if necessary.To be sure, Respondents are separate corporations withseparate accounting records, separate bank accounts, and57 Of course, as to every such transaction between Respondents, the ulti-mate interest is Inc.'s, both as creditor and as debtor.58 I so infer from the fact that Respondents and their officials were allworking in the ultimate interest of Inc.; from the further fact that Darveauhad previously worked for Peter Kiewit for 35 years (the last 12 as its areamanager) and obviously had acquired a number of contacts there; from thefact that Respondents have never bid against each other on any jobs; fromDarveau's testimony that he was aware in advance of Peter Kiewit's plan tomake certain bids in July and August, 1972(supra,fn. 15); and from the factthat on June 20, 1972, then South Prairie's President Darveau correctlyadvised International Representative Clark that Peter Kiewit was not goingto bid on the turnpike authority jobs being let that day. Darveau repeatedlyused the term "we" when referring to Peter Kiewit. PETER KIEWIT SONS' CO.575different officers. They have separate offices in Oklahomawith separate telephone numbers, and separate Oklahomaarea supervisorswith separate supporting office staffs.The supervisors for each Respondent work full time on thepayroll of that Respondent, and Respondents do not partic-ipate in any of the same projects. Respondents do not sharehand tools or raw materials. Further, neither has ever sub-contracted work to the other; nor has Peter Kiewit everassigned any jobs or contracts to South Prairie. Moreover,the employees on Peter Kiewit's payroll receive the wagesand benefits called for by the Union contract; while theemployees on South Prairie's payroll receive lower wagesand no benefits 60 However, I regard such evidence as insuf-ficient to insulate Respondents from each other in view ofthe record as a whole.No--different result is indicated byGerace Construction,supra,orSmith Associates, supra.61InGeracethe bargainingagreement was executed after the nonunion corporation'sformation, whose purpose was to obtain a job for which anassurance against strikes was required rather than to cir-cumvent the agreement. InSmith Associates,the nonunioncorporation was reincorporated to bid on jobs which theunion corporation was "not given a chance to bid 'on be-cause of its high union carpenter-labor costs." (fns. 4, 5, 14).In the instant case, Peter Kiewit was qualified to bid on thesame kind of or on the same highway construction work asthat performed or bid on by South Prairie, and actuallyobtained and performed some of this kind of highway work.CONCLUSIONS OF LAW1.Respondents are an employer or employersengaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2.Local 627 is a labor organization within themeaningof Section 2(5) of the Act.3.The following employees constitute a unit appropriatefor collective-bargaining purposes within the meaning ofSection 9(b) of the Act: All employees on the payroll ofRespondent Peter KiewitSons'Co. and Respondent SouthPrairie Construction Co. in the job classifications listed un-der "Schedule A, Operating Engineers" and "Schedule B,Operating Engineers" in the collective-bargaining agree-59 Darveau performs for South Prairie the same Oklahoma functions hehad previously performed as Peter Krewit's area manager.60 If not constrained to reason otherwise,I would conclude that this differ-entialwas entitled to little or no weight in justifying the contention thatRespondents are to be treated as separate entities,because this alleged sepa-ration is offered as the principal legal justification for the differential. How-ever,the reasoning which I would prefer appears to be rejected inGerace,supra.61These cases have been touched onsupra,fns.45,49,50,56,60.ment executed by Local 627 and Peter Kiewit and effectiveJuly 1, 1970, and who perform work in Oklahoma listed inArticle I of such agreement, excluding engineers, clericalemployees, guards, timekeepers, superintendents, "mechani-cal superintendents,assistant superintendents,genoral fore-men, professional employees,watchmen,and supervisors-asdefined in the Act.4.At all times on and after July 1, 1970, Local 627 hasbeen the exclusive bargaining representative of all the em-ployees in the aforesaid unit pursuant to Section 9(a) of theAct.5.By failing and refusing, on and after February 1972,to recognize and bargain with Local 627 as the exclusiverepresentative of employees on South Prairie's payroll in theaforesaid unit, to honor-the aforesaid collective-bargainingagreementwith respect to such employees, and to apply tosuch employees the terms and conditionsof that agreement,Respondents have violated Section 8(a)(5) and (1) of theAct.6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have committedcertain,'unfair labor practices, I shall recommend that they ceaseand desist from such conduct and from any like or relatedinvasionof employees' Section 7 rights, and take certainaffirmative action which I find necessary to remedy and toremove the effects of the unfair labor practices and to effec-tuate the policies of the Act. I shall recommend that Re-spondentsrecognizeand bargain with Local 627, onrequest; that Respondents, on Local 627's request, give ret-roactive effect to the aforesaid agreement with respect to theaforesaid employees on South Prairie's payroll; that theymake such employees whole for anylossesthey may havesuffered by reason of Respondents' failure to apply theaforesaidagreementto them, with interest as prescribed inIsis Plumbing & Heating Co.,138 NLRB 716; and that theypay to the appropriate source the contributions with respectto such employees prescribed in such agreement for an ap-prentice program and the health and welfare fund of Local627, with interest as prescribed inIsis, supra.I shall alsorequire Respondents to post appropriate notices.Becausesome of the South Prairie projects covered by the reimburse-ment order have or may have been completed,and some ofthe affected employees who worked on such projects mayno longer be working for Respondents,I shall alsorequireRespondents to mail a copy of the notice to each affectedemployee who is no longer working for them when thenotices are posted.[Recommended Order omitted from publication.]